Citation Nr: 1440903	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  09-49 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

Both of these issues were before the Board in July 2012, at which time they were remanded for additional development.  In October 2013, the Board denied service connection for right ear hearing loss and remanded the left ear hearing loss issue for further development.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Order, the Court granted the parties' Joint Motion for Remand (JMR) requesting vacatur and remand of the issue of entitlement to service connection for right ear hearing loss.  Meanwhile, the agency of original jurisdiction (AOJ) completed the development on the right left ear hearing loss claim.  Therefore, both issues are properly before the Board at this time.   

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below is REMANDED to the AOJ.


FINDINGS OF FACT

1.  On the Veteran's July 1966 service induction examination left hearing loss for VA purposes was noted.

2.  The Veteran's pre-existing left ear hearing loss did not increase in severity during service.


CONCLUSION OF LAW

Pre-existing left ear  hearing loss was not aggravated by service. 38 U.S.C.A. 
§§ 1110, 1111, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2008 letter, sent prior to the initial unfavorable decision issued in August 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that all available service treatment records (STRs), Social Security Administration (SSA) disability benefits records, service personnel records, and post-service treatment records were obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in May 2008, August 2012, and October 2012, and an addendum opinion was obtained in December 2013.  While the audiological evaluations are sufficient to document the presence of a current left ear hearing loss disability, the Board previously determined that the May 2008 and October 2012 medical opinions were inadequate to decide the claim (no opinion was offered in connection with the August 2012 VA examination).  Accordingly, a new opinion was obtained in December 2013.  I this regard, the Board finds such opinion to be adequate to decide the issue as it is predicated on a full review of the record, to include the Veteran's statements made regarding the onset of his hearing loss, his STRs, and post-service records, which included audiological examinations.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.      

The Board is also satisfied that the AOJ substantially complied with its July 2012 and October 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The remands included scheduling the Veteran for additional VA examinations and obtaining medical opinions, which were provided to him in August 2012, October 2012, and December 2013.  The remands also directed the AOJ to send the Veteran a VCAA notice letter, allowing him an opportunity to submit additional medical evidence from his employer.  In this regard, a July 2012 letter requested the Veteran to submit copies of annual employment hearing tests, or a release authorizing VA to obtain these records.  The Veteran responded in July 2012 by submitting evidence already of record; he failed to provide any new evidence.  Finally, the remands included readjudicating the claim, which was accomplished in the December 2012 and December 2013 supplemental statements of the case.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 
 
A Veteran is presumed in sound condition when entering service except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1111.  When a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In this circumstance, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish an increase in severity.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

Independent medical evidence generally is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression. See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with its mere symptoms, has worsened.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a May 2008 VA audiological examination revealed the Veteran's puretone auditory thresholds of his left ear as follows:

500 Hz.
1000 Hz.
2000 Hz.
3000 Hz.
4000 Hz.
35
40
55
65
80

The Veteran's speech recognition score was 86 percent in his left ear.  He was diagnosed as having sensorineural hearing loss in the higher frequencies that was mild to severe in his left ear.  Thus, the Veteran has a current left ear hearing loss disability.  38 C.F.R. § 3.385.

The Veteran's July 1966 service induction examination shows pre-existing hearing loss of the left ear.  In this regard, prior to October 31, 1967, service departments used ASA units to record pure tone sensitivity thresholds in audiometric measurement. VA currently uses ISO (ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, the table below shows the ASA measurements recorded in service, with the comparable ISO (ANSI) measurements in adjacent parentheses.  Audiometric evaluation of the Veteran's left ear in July 1966 revealed his puretone auditory thresholds as follows:

500 Hz.
1000 Hz.
2000 Hz.
3000 Hz.
4000 Hz.
5 (20)
15 (25)
5 (15)
0 (10)
35 (40)

This evidence documents left ear hearing loss for VA purposes on the Veteran's military entrance examination.  Moreover, the October 2012 and December 2013 VA examiners, after reviews of the record, also determined that the Veteran's left ear hearing loss pre-existed his active military service.   

As stated previously, every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for active military service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  The term "noted" denotes only such disorders that are recorded in examination reports.  The presumption of soundness attaches only where there has been an induction examination during which the disorder about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Therefore, since the Veteran's hearing loss of the left ear was noted on his induction examination, he is not entitled to the presumption of soundness.     

If, as here, a pre-existing disorder is noted upon entry into the military service, the Veteran cannot bring a claim for service connection for that disorder, but may instead bring a claim for service-connected aggravation of that disorder.  However, the presumption of aggravation applies where there was a worsening of the disorder during the Veteran's active military service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  

In regard whether there was an in-service worsening of the hearing loss of the left ear, the Veteran reports acoustic trauma in service from a variety of sources, to include rifles, machine guns, and demolition.  See August 2008 statement from the Veteran.  Service personnel records for the Veteran's active duty service show that his Military Occupational Specialty (MOS) was Pioneer.  In light of the Veteran's MOS, the Board finds credible his account of noise exposure in service, as it is consistent with his service duties.  See Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus, Fast Letter 10-35 (Dep't of Veterans Affairs, Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Highly Probable" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event).   

However, the Veteran's STRs negative for complaints or findings of left ear hearing loss.  Moreover, on an August 1968 Report of Medical History, he denied any ear trouble or hearing loss, and his accompanying August 1968 separation audiogram revealed that his left ear hearing improved since the time of his service entrance examination.  Specifically, the puretone auditory thresholds of the left ear were as follows:

500 Hz.
1000 Hz.
2000 Hz.
3000 Hz.
4000 Hz.
0
0
0
n/a
0

Additionally, the record is void of documentation of left ear hearing loss until February 2004, more than forty years after the Veteran's separation from service.  Furthermore, the probative medical opinion of record determined that the Veteran's left ear hearing loss did not increase in severity during service.  As indicated above, while opinions were obtained in May 2008 and October 2012, the Board previously determined that such were inadequate to decide this issue.  However, in December 2013, following a review of the record, the VA examiner found that the Veteran's current left ear hearing loss was less likely than not (less than 50%
probability) incurred in or caused by the claimed in-service injury, event or
illness.  The examiner reasoned that the July 1966 enlistment audiogram documented normal hearing with a mild (35dB HL) loss at 4kHz in the left
ear.  The separation audiogram from August 1968 indicated normal hearing in the left ear.  The examiner stated that the Veteran did not exit his military service with worse hearing; instead, he exited his military service with better hearing in his left ear.  Thus, the examiner concluded that this evidence showed clear and unmistakable (undebatable) certainty that the Veteran's left ear hearing loss pre-existed military service, but did not worsen in service to a permanent degree beyond that which would be due to the natural progression of the disease.

In this regard, the Board accords great probative weight to the December 2013 VA examiner's opinion as such was predicated on a full review of the record, to include the Veteran's statements made regarding the onset of his hearing loss, his STRs, and post-service records, which included audiological examinations.  Moreover, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed, and the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record.
 
In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, as a layperson, to attest to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he experienced excessive noise during his active military service and is competent to describe hearing loss in his left ear during service and since service, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of the left ear hearing loss, i.e., the in-service aggravation of such pre-existing disability, to be credible, since his STRs reflect that he denied any ear trouble or hearing loss at the time of his separation and his accompanying audiogram revealed that his left ear hearing improved during service.  Moreover, the first post-service documentation of left ear hearing loss was not until almost forty years after his separation from the active duty, in February 2004.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be not credible because they are inconsistent with the evidence of record, which fails to show complaints of or treatment for left ear hearing loss during his active military service and, in fact, demonstrates improvement in his left ear hearing, contains only a negative nexus opinion, and fails to show documentation of left ear hearing loss post-service until almost four decades after his separation from the active duty in 1968.

Based on the foregoing, the Board finds that, as there was no increase in the severity of the Veteran's pre-existing left ear hearing loss during service, such was not aggravated by service and, therefore, service connection is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left ear hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for left ear hearing loss is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the right ear hearing loss claim can be properly adjudicated.   
In accordance with the June 2014 JMR, the Board finds that the October 2012 
VA audiological examination failed to comply with the Board's July 2012
remand order and another remand is required.  See Stegall, 11 Vet. App. 271 (explaining that a remand by the Court or Board "confers on the Veteran ... as a matter of law, the right to compliance with the remand orders").  

Specifically, in July 2012, the Board remanded the right ear hearing loss claim in order to obtain an examination to determine whether the Veteran's right ear hearing loss was related to his acknowledged in-service noise exposure/acoustic trauma.  As part of its remand order, the Board ordered the VA audiologist to "discuss why delayed onset hearing loss might weigh against a finding that such hearing loss was related to service."  In the subsequent examination, regarding the issue of delayed onset hearing loss, the October 2012 VA examiner referenced a 2005 study entitled "Noise and Military Service: Implications for Hearing Loss and Tinnitus" and stated, "The study found that there was no scientific basis for delay or late onset noise-induced hearing loss."  The examiner concluded that, therefore, there was no scientific basis for delayed or late onset noise-induced right ear hearing loss.  However, the examiner's rationale is a misstatement of the 2005 study, which states that there is insufficient evidence to determine, one way or another, whether the onset of permanent hearing loss due to noise exposure can be delayed.  NATIONAL RESEARCH COUNCIL, NOISE AND MILITARY SERVICE: IMPLICATIONS FOR HEARING LOSS AND TINNITUS 47 (The National Academies Press 2006), available at http://www.nap.edu/catalog.php?record_id=11443.  The examiner's rationale, therefore, is based on an inaccurate reading of the study.  Thus, the opinion is inadequate and a remand for a VA addendum medical opinion regarding the right ear hearing loss is necessary to ensure compliance with the Board's July 2012 remand order.

Accordingly, the case is REMANDED for the following actions:

1.  Return the record to the October 2012 VA examiner for an addendum medical opinion regarding the etiology of the Veteran's current right ear hearing loss.  The paperless record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the October 2012 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The audiologist should review all of the STRs (medical and non-medical in nature) pertaining to the Veteran's right ear hearing, and any post-service records contained in the claims folder, to specifically include that Veteran's lay statements regarding his in-service noise exposure and right ear hearing loss.  The audiologist must also specifically consider the impact of the Veteran's acknowledged in-service noise exposure. 

After considering the pertinent information in the record in its entirety, the VA examiner should provide an opinion addressing whether it is at least as likely as not, i.e., 50 percent probability or greater, that the Veteran's current right ear hearing loss had its clinical onset in service or is otherwise related to his military service, to include his acknowledged in-service noise exposure/acoustic trauma? 

If the audiologist finds that delayed onset right ear hearing loss weighs against a finding that such hearing loss is related to military service, the audiologist must provide specific reasons for any such finding.  In this regard, the examiner is asked to note that the medical article (NATIONAL RESEARCH COUNCIL, NOISE AND MILITARY SERVICE: IMPLICATIONS FOR HEARING LOSS AND TINNITUS 47 (The National Academies Press 2006), available at http://www.nap.edu/catalog.php?record_id=11443)) states that there is insufficient evidence to determine, one way or another, whether the onset of permanent hearing loss due to noise exposure can be delayed.  

The audiologist should also discuss the significance of any post-service audiological testing data and comment on the impact of any post-service noise exposure on the Veteran's current right ear hearing loss.  

A rationale for any opinion offered should be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


